No brief has been filed in this case on the part of appellant, and no appearance has been made in his behalf. It is the duty of this court to decide questions properly presented, and not to brief cases. Where counsel do not appear in court and present the questions upon which they rely, either by brief or oral argument, this court will not do more than examine the record for fundamental errors. See Henson v. State,5 Okla. Crim. 6, 113 P. 224; Price v. State, 5 Okla. Crim. 147, 113 P. 1061;Mingle v. State, 5 Okla. Crim. 535, 115 P. 616. Upon an examination of the record in this case, we find no fundamental error, and the evidence overwhelmingly establishes the guilt of the appellant.
The judgment of the lower court is therefore affirmed.
ARMSTRONG, J., being disqualified, having presided at the trial of appellant in the district court, did not participate in the consideration of this cause. DOYLE, J., concurs. *Page 41